Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 1 of 103




                           EXHIBIT 1
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 2 of 103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 3 of 103




                           EXHIBIT 2
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 4 of 103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 5 of 103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 6 of 103




                           EXHIBIT 3
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 7 of 103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 8 of 103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 9 of 103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 10 of
                                      103




                          EXHIBIT 4
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 11 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 12 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 13 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 14 of
                                      103




                          EXHIBIT 5
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 15 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 16 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 17 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 18 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 19 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 20 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 21 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 22 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 23 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 24 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 25 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 26 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 27 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 28 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 29 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 30 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 31 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 32 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 33 of
                                      103




                          EXHIBIT 6
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 34 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 35 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 36 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 37 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 38 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 39 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 40 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 41 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 42 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 43 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 44 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 45 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 46 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 47 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 48 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 49 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 50 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 51 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 52 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 53 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 54 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 55 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 56 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 57 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 58 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 59 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 60 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 61 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 62 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 63 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 64 of
                                      103




                          EXHIBIT 7
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 65 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 66 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 67 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 68 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 69 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 70 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 71 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 72 of
                                      103




                          EXHIBIT 8
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 73 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 74 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 75 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 76 of
                                      103




                          EXHIBIT 9
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 77 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 78 of
                                      103




                        EXHIBIT 10
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 79 of
                                      103

  2336 Immokalee Road
  Naples, FL 34110
  Phone: 239.229.8481
  Fax: 239.449.3397
  Email: drdiana@dianamclaughlin.com


                                                   Medicine            Law
  August 17, 2017




  DELIVERED VIA EMAIL TO president@fiu.edu and
  Federal Express Tracking Number 7700 4368 0540

  Isis Carbajal de Garcia
  Senior University Counsel
  Florida International University
  Modesto Maidique Campus PC 511
  Miami, FL 33199
  DELIVERED VIA EMAIL TO isisc@fiu.edu
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 80 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 81 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 82 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 83 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 84 of
                                      103


  DIANA MCLAUGHLIN, M.D., M.B.A., Esq.           Christina M. McLaughlin
  Florida Bar Number: 84479
  2336 Immokalee Road
  Naples, FL 34110
  Phone: (239) 229-8481
  Fax: (239) 449-3397
  Email: drdiana@dianamclaughlin.com
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 85 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 86 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 87 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 88 of
                                      103




                        EXHIBIT 11
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 89 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 90 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 91 of
                                      103




                        EXHIBIT 12
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 92 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 93 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 94 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 95 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 96 of
                                      103




                        EXHIBIT 13
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 97 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 98 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 99 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 100 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 101 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 102 of
                                      103
Case 1:20-cv-22942-XXXX Document 1-3 Entered on FLSD Docket 07/16/2020 Page 103 of
                                      103
